DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 05/26/2022, in which claims 1-5 are pending and ready for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and claims 1-4 and 6 of U.S. Patent No. 11,347,194 (as shown below). Although the claims at issue are not identical, they are not patentably distinct from each other because the language of claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and claims 1-4 and 6 of U.S. Patent No. 11,347,194. anticipates the claims of the instant application:
It is clear that all the elements of the application claims 1-5 are to be found in patent claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and patent claims 1-4 and 6 of U.S. Patent No. 11,347,194. The difference between the application claims 1-5 and claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and claims 1-4 and 6 of U.S. Patent No. 11,347,194, lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the inventions of claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and claims 1-4 and 6 of U.S. Patent No. 11,347,194 are in effect a “species” of the “generic” inventions of the application claims 1-5.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-5 are anticipated by claims 2- 5 and 7 of U.S. Patent No. 10,599,133 and anticipated by claims 1-4 and 6 of U.S. Patent No. 11,347,194, it is not patentably distinct from the claims of the respective patents.

Instant Application
US Pat. No. 10,599,133
US Pat. No. 11,347,194
1. A system for controlling automation, the system comprising: 

a machine in communication with a network; 



wherein the machine is configured to perform a sequence of operations (SOP); 



wherein the machine collects data; 



wherein the data is generated by performance of at least one operation by the machine;


wherein the machine transmits the data to the network; 




wherein the at least one operation is one operation of the sequence of operations (SOP) performed by the machine; 

wherein the machine can be selectively operated in an automated mode to perform the at least one operation;


wherein the data includes at least one of a baseline cycle time for the at least one operation and an actual cycle time for performance of the at least one operation; 

a user device in communication with the network; 

a machine control interface (MCI) corresponding to the machine; 

the user device including a touch interface; 

wherein the user device is configured to receive the MCI via the network and to display the MCI on the touch interface;

wherein the MCI displays: the sequence of operations including the at least one operation; 


the data generated by performance of the at least one operation by the machine; 

a first touch activated user interface element (UIE) defined by the data displayed by the MCI; 

and at least one of: a baseline cycle indicator displaying the baseline cycle time of the at least one operation; 

and an actual cycle indicator displaying the actual cycle time of the at least one operation; 

wherein the user device is enabled as an automation human machine interface (HMI) device for controlling the at least one operation such that a first touch action applied to the first UIE controls performance of the at least one operation by the machine; 










and 
wherein: the first UIE comprises a path defined by the at least one of the baseline cycle indicator and the actual cycle indicator; 

the first touch action applied to the first UIE as a sliding pressure in a first direction along the path actuates performance of an operation cycle of the at least one operation to a conclusion of the operation cycle; 

the first touch action applied to the first UIE as a sliding pressure in a second direction along the path and opposing the first direction actuates performance of the operation cycle of the at least one operation to return to a start condition of the operation cycle; 

and a selective interruption of the first touch action along the path interrupts performance of the operation cycle of the at least one operation at a selected point in the operation cycle; 

and 
wherein the selected point in the operation cycle is between the start condition and the conclusion of the operation cycle.
2. A system for controlling automation, the system comprising: 

a machine in communication with a network; 



wherein the machine is configured to perform a sequence of operations (SOP); 



wherein the machine collects data; 



wherein the data is generated by performance of at least one operation by the machine;


 wherein the machine transmits the data to the network; 




wherein the at least one operation is one operation of the sequence of operations (SOP) performed by the machine; 

wherein the machine can be selectively operated in an automated mode to perform the at least one operation; 


wherein the data includes at least one of a baseline cycle time for the at least one operation and an actual cycle time for performance of the at least one operation; 

a user device in communication with the network; 

a machine control interface (MCI) corresponding to the machine; 

the user device including a touch interface; 

wherein the user device is configured to receive the MCI via the network and to display the MCI on the touch interface;

 wherein the MCI displays: the sequence of operations including the at least one operation; 


the data generated by performance of the at least one operation by the machine; 

a first touch activated user interface element (UIE) defined by the data displayed by the MCI; 

and at least one of: a baseline cycle indicator displaying the baseline cycle time of the at least one operation; 

and an actual cycle indicator displaying the actual cycle time of the at least one operation; 

wherein the user device is enabled as an automation human machine interface (HMI) device for controlling the at least one operation such that a first touch action applied to the first UIE controls performance of the at least one operation by the machine; 

an enabling switch connected to the user device; 
wherein activation of the enabling switch is a prerequisite condition to enabling the user device as the automation HMI device; 


and 
wherein: the first UIE comprises a path defined by the at least one of the baseline cycle indicator and the actual cycle indicator; 

the first touch action applied to the first UIE as a sliding pressure in a first direction along the path actuates performance of an operation cycle of the at least one operation to a conclusion of the operation cycle; 

the first touch action applied to the first UIE as a sliding pressure in a second direction along the path and opposing the first direction actuates performance of the operation cycle of the at least one operation to return to a start condition of the operation cycle; 

and a selective interruption of the first touch action along the path interrupts performance of the operation cycle of the at least one operation at a selected point in the operation cycle; 

and 
wherein the selected point in the operation cycle is between the start condition and the conclusion of the operation cycle.
1. A method for controlling automation, the method comprising: 

transmitting, via the machine, the data to a network in communication with the machine; (r)

wherein the at least one operation is one operation of the sequence of operations (SOP) performed by the machine; (r2)

collecting, via a machine configured to perform a sequence of operations (SOP), 


data generated by performance of at least one operation by the machine; 


transmitting, via the machine, the data to a network in communication with the machine; (r) 


wherein the at least one operation is one operation of the sequence of operations (SOP) performed by the machine; (r2)

wherein the machine can be selectively operated in an automated mode to perform the at least one operation; 


wherein the data includes at least one of a baseline cycle time for the at least one operation and an actual cycle time for performance of the at least one operation; 

receiving, via a user device in communication with the network, 
a machine control interface (MCI) corresponding to the machine; 

wherein the user device includes a touch interface; 



displaying the MCI on the touch interface; 

wherein the MCI displays: the sequence of operations including the at least one operation; 


the data generated by performance of the at least one operation by the machine; 

a first touch activated user interface element (UIE) defined by the data displayed by the MCI; 

and at least one of: a baseline cycle indicator displaying the baseline cycle time of the at least one operation; 

and an actual cycle indicator displaying the actual cycle time of the at least one operation; 

wherein the user device is enabled as an automation human machine interface (HMI) device for controlling the at least one operation such that a first touch action applied to the first UIE controls performance of the at least one operation by the machine; 

connecting an enabling switch to the user device; 
wherein activation of the enabling switch is a prerequisite condition to enabling the user device as the automation HMI device; 


and 
wherein: the first UIE comprises a path defined by the at least one of the baseline cycle indicator and the actual cycle indicator; 

the first touch action applied to the first UIE as a sliding pressure in a first direction along the path actuates performance of an operation cycle of the at least one operation to a conclusion of the operation cycle; 

the first touch action applied to the first UIE as a sliding pressure in a second direction along the path and opposing the first direction actuates performance of the operation cycle of the at least one operation to return to a start condition of the operation cycle; 

and a selective interruption of the first touch action along the path interrupts performance of the operation cycle of the at least one operation at a selected point in the operation cycle; 

and 
wherein the selected point in the operation cycle is between the start condition and the conclusion of the operation cycle.
2. The system of claim 1, 

wherein the MCI displays the at least one of the baseline cycle indicator and the actual cycle indicator in an SOP timeline display.
3. The system of claim 2, 

wherein the MCI displays the at least one of the baseline cycle indicator and the actual cycle indicator in an SOP timeline display.
2. The method of claim 1, further comprising: 
displaying, via the MCI, the at least one of the baseline cycle indicator and the actual cycle indicator in an SOP timeline display.
3. The system of claim 1, 

wherein the MCI displays the at least one of the baseline cycle indicator and the actual cycle indicator in a heartbeat display.
4. The system of claim 2, 

wherein the MCI displays the at least one of the baseline cycle indicator and the actual cycle indicator in a heartbeat display.
3. The method of claim 1, further comprising: 
displaying, via the MCI, the at least one of the baseline cycle indicator and the actual cycle indicator in a heartbeat display.
4. The system of claim 1, further comprising: 

a second touch activated user interface element (UIE) defined by the at least one operation displayed by the MCI; wherein a second touch action applied to the second UIE controls performance of the at least one operation by the machine.
5. The system of claim 2, further comprising: 

a second touch activated user interface element (UIE) defined by the at least one operation displayed by the MCI; wherein a second touch action applied to the second UIE controls performance of the at least one operation by the machine.
4. The method of claim 1, further comprising: displaying, via the MCI, 
a second touch activated user interface element (UIE) defined by the at least one operation displayed by the MCI; wherein a second touch action applied to the second UIE controls performance of the at least one operation by the machine.
5. The system of claim 1, further comprising: 
an automation controller in communication with the network; wherein the automation controller is configured to control performance of the machine in the automated mode.
7. The system of claim 2, further comprising: 
an automation controller in communication with the network; wherein the automation controller is configured to control performance of the machine in the automated mode.
6. The method of claim 1, further comprising: 


controlling, via an automation controller in communication with the network, performance of the machine in the automated mode.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0310089 to Gianoukus et al., (hereinafter Gianoukus), in view of US Patent Publication No.2011/0295596 to Hung et al., (hereinafter Hung), and in further view of US Patent Publication No. 2013/0151996 to Nario et al., (hereinafter Nario).


Regarding claim 1, Gianoukus teaches a system for controlling automation (controlling a server to record and playback, send messages, etc., meaning that at least an automation of delivering a message occurs, and connecting from client to server, see P12, P28, Fig. 1-4, Gianoukus), the system comprising: 

a machine in communication with a network (Server with a network, etc., wherein a server is a machine see P12, Fig. 1-4, Gianoukus); 
wherein the machine is configured to perform a sequence of operations (SOP) (server stores, records, playback, and sends messages, etc., all of which are operations, see P12, P28, P13, Fig. 1-4, Gianoukus); 
wherein the machine collects data (server collects voice messages and other data, etc., see P12, P28, P13, Fig. 1-4, Gianoukus); 
wherein the data is generated by performance of at least one operation by the machine (Voice data is generated by commanding hub server program to store recording, playback and transmit message data to other party, see P12, P28, P13, Fig. 1-4, Gianoukus); 
wherein the machine transmits the data to the network (Server transmits data through internet network to user device and other intermediary devices, Server sends playback, recording, transmits data, etc., see Abs., Fig. 4, P12, P28-29, P13, Fig. 1-4, Gianoukus); 
wherein the at least one operation is one operation of the sequence of operations (SOP) performed by the machine (Server operations including recording, playback, recognition, storing, messaging, etc.,  are a sequence of operations and that are performed by the server, see Abs., P12, P28, P13, Fig. 1-4, Gianoukus); 
wherein the machine can be selectively operated in an automated mode to perform the at least one operation (Server automatically receives and send voice data and allows playback and recording, where connection is automatic, see P15,41, 45, p12, P28, P13, Fig. 1-4, Fig. 6G, Gianoukus); 
wherein the data includes at least one of a baseline cycle time for the at least one operation and an actual cycle time for performance of the at least one operation (A recording has a defined time comprising the amount of time of a voicemail/voicetext. The length of time of a recorded voice text is interpreted as a baseline cycle time, with a selection of a point or range of the message is interpreted as an actual cycle time, see Fig. 6G, P90-92, Gianoukus); 
a user device in communication with the network (Cell phone connected to server through networks, see Abs., P12, P28, P13, Figs. 1-4, Gianoukus); 
a machine control interface (MCI) corresponding to the machine (User interface, see Fig. 6G Gianoukus); 
the user device including a touch interface (Touchscreen, see P30, Fig. 6G, Gianoukus); 
wherein the user device is configured to receive the MCI via the network and to display the MCI on the touch interface (UI is through hub application, the application being a machine control interface, see P12, P28, P13, Fig. 1-4, Gianoukus); 
wherein the MCI displays: 
the sequence of operations including the at least one operation (UI allows operation of playback, recording, etc., see Fig. 6G, P30, Gianoukus); 
the data generated by performance of the at least one operation by the machine (server collects voice messages and other data upon performing operation to record, playback, transmit, etc., and displays data generated including time of recording, message, etc., see Figs. 6A-I, Gianoukus); 
a first touch activated user interface element (UIE) defined by the data displayed by the MCI (UI displays button to stop, playback, etc.,, see P30, Fig. 6G, Gianoukus); 
and at least one of: 
a baseline cycle indicator displaying the baseline cycle time of the at least one operation (Indicator bar displays the length of time of a message., and interpreted as a baseline, see Fig 6G, P30 Gianoukus); 
and an actual cycle indicator displaying the actual cycle time of the at least one operation (indicator bar displays the actual time at a point in time of a message., see Fig 6G, P30 Gianoukus); wherein the user device is enabled as an automation human machine interface (HMI) device for controlling the at least one operation such that a first touch action applied to the first UIE controls performance of the at least one operation by the machine (UI on user device allows interfacing to server to control recording, sending, messaging, playback, etc., by using touch control elements, see Fig 6G, P30 Gianoukus); and wherein: 
the first UIE comprises a path defined by the at least one of the baseline cycle indicator and the actual cycle indicator (UI on user device contains a slider, which is a path and defined by the actual recording time indicator, see Fig 6G, P30 Gianoukus); 

Although, as any person of ordinary skill understands the implied teaching in Gianoukus that a first touch action applied to a first UIE as a sliding pressure in a first direction along a path actuates performance of an operation cycle of an at least one operation to a conclusion of the operation cycle (see Figs., a timeline slider bar in a touch screen device); a first touch action applied to first UIE as a sliding pressure in a second direction along the path and opposing the first direction actuates performance of the operation cycle of the at least one operation to return to a start condition of the operation cycle (see Figs., a timeline slider bar in a touch screen device, which is known to be used by pressing slider bar with a touch and sliding finger can be  slid to an opposing direction to a start point condition); and a selective interruption of the first touch action along the path interrupts performance of the operation cycle of the at least one operation at a selected point in the operation cycle (see Figs., a timeline slider bar in a touch screen device, where it is known that lifting finger interrupts seeking action at a point); and wherein the selected point in the operation cycle is between the start condition and the conclusion of the operation cycle (see Figs., a timeline slider bar in a touch screen device can be slid to a point between a start and end).
However, Hung from the same or similar field of touch controlled devices, more explicitly teaches a first touch action applied to a first UIE as a sliding pressure in a first direction along a path actuates performance of an operation cycle of an at least one operation to a conclusion of the operation cycle (A user touches and drags (i.e. sliding pressure) a slider to a desired point in time on a progress bar, the sliding being an operation of seeking a point in time of a cycle up to a conclusion endpoint of a recorded operation, see P14, 4, fig. 2-3, Hung); a first touch action applied to  first UIE as a sliding pressure in a second direction along the path and opposing the first direction actuates performance of the operation cycle of the at least one operation to return to a start condition of the operation cycle (A user touches and drags (i.e. sliding pressure) a slider bar to a desired point in time on a progress bar in any direction with a start and conclusion endpoint of a recorded operation, see P14, 4, fig. 2-3, Hung); and a selective interruption of the first touch action along the path interrupts performance of the operation cycle of the at least one operation at a selected point in the operation cycle (A user touches and drags (i.e. sliding pressure) a slider bar to a desired point in time on a progress bar up to a desired point on the progress bar, which interrupts the sliding operation, see P14, 4, fig. 2-3, Hung); and wherein the selected point in the operation cycle is between the start condition and the conclusion of the operation cycle (A user touches and slides slider bar to a desired point in time between a start point end endpoint of a progress bar, see P14, 4, Fig. 2-3, Hung) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the process control system as described by Gianoukus and incorporating display permitting touch operation sliding to corresponding times, as taught by Hung.  
One of ordinary skill in the art would have been motivated to do this modification in order provide a user the ability to select a time in point of interest in a time line (see P14, Hung). 

Although Gianoukus teaches wherein the implication that a user device is configured to receive an MCI via a network and to display the MCI on an touch interface, in the sense that a machine interface is a interconnecting interface to control a machine and displaying the interface is interpreted as control representation on a user device, Nario from the same or similar field of communication based machines with interfaces including graphical interfaces, more explicitly teaches where a user device receives via a network graphical interface components (User interface elements are retrieved from a server, see P33, Nario)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the process control system as described by Gianoukus and incorporating retrieval of user interface elements, as explicitly taught by Nario.  
One of ordinary skill in the art would have been motivated to do this modification in order more efficiently provide a user interface by retrieving user interface elements from a server, which avoids the need to frequently repackage an application and decrease package size (see P33, Nario). 


Regarding claim 2, the combination of Gianoukus, Hung, and Nario teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Gianoukus further teaches wherein an MCI displays at least one of a baseline cycle indicator and an actual cycle indicator in an SOP timeline display (Indicator progress bar is displayed within timeline and an full time indicator also displayed, see Fig. 6G, Gianoukus). 


Regarding claim 4, the combination of Gianoukus, Hung, and Nario teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Gianoukus further teaches a second touch activated user interface element (UIE) defined by at least one operation displayed by an MCI (A stop button for manipulating voice data, see Fug. 6G, Gianoukus); wherein a second touch action applied to a second UIE controls performance of at least one operation by a machine (A stop button for manipulating voice data, see Fug. 6G, Gianoukus). 

Regarding claim 5, the combination of Gianoukus, Hung, and Nario teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Gianoukus further teaches an automation controller in communication with a network (Hub application is an automation controller that controls system through network, see P30-31, P12, P28, P13, Fig. 1-4, Gianoukus); wherein the automation controller is configured to control performance of a machine in an automated mode (Hub application is the automation controller that controls system, etc., see P12, P28, P13, Fig. 1-4, Gianoukus).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gian in view of Hung, in view Nario, and in further view of US Patent No. 9,973,847 to Wong (hereinafter Wong).

Regarding claim 3, the combination of Gianoukus, Hung, and Nario teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Gianoukus further teaches wherein an MCI displays at least one of a baseline cycle indicator and an actual cycle indicator in a display (Indicators in progress bar are displayed, see Fig. 6G, Gianoukus)
Gianoukus does not explicitly teach in a “heartbeat” display.   
 However, Wong from the same or similar field of graphical interface based control, teaches a heartbeat display (GUI control elements displayed on a “heartbeat” display, see Fig. 6, C5 L63 to C6 L7 and C4L 54-60, Wong).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the process control system as described by Gianoukus and incorporating a “heartbeat” display, as taught by Wong.  
One of ordinary skill in the art would have been motivated to do this modification in order better provide a user with a visual display context for a graphical user interface depending on an intended use situation for the interface information being provided and a choice of designed presentation for data (Fig. 6, C5 L63 to C6 L7 and C4L 54-60, Wong) is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight MPEP 2103(I)C. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gian in view of Hung, in view Nario, and in further view of US Patent Publication No. 2012/0310865 to Wang (hereinafter Wang ‘865).

Regarding claim 3, the combination of Gianoukus, Hung, and Nario teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Gianoukus further teaches wherein an MCI displays at least one of a baseline cycle indicator and an actual cycle indicator in a display (Indicators in progress bar are displayed, see Fig. 6G, Gianoukus)
Gianoukus does not explicitly teach a “heartbeat” display.   
 However, Wang ‘865 from the same or similar field of automation systems, teaches a heartbeat display (GUI elements displayed on a “heartbeat”, see P20, P40-43, P34-35, P45, Wang ‘865).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the process control system as described by Gianoukus and incorporating a “heartbeat” display, as taught by Wang ‘865.  
One of ordinary skill in the art would have been motivated to do this modification in order better provide a user with a visual display context for a graphical user interface depending on an intended use situation for the interface information being provided and a choice of designed presentation for data (see P4, P5, P20, P30, P35, P40-41, P45, Wang ‘865) is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight MPEP 2103(I)C. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117